Citation Nr: 0405919	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  96-22 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
iliac crest fracture.

2.  Entitlement to service connection for muscle strain of 
the groin region.


REPRESENTATION

Appellant represented by:	Candace Des-Armo, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from December 1982 to 
December 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas in November 1995 and June 2002.

The Board observes that, in a December 2003 Supplemental 
Statement of the Case, the RO addressed the issue of whether 
new and material evidence has been submitted to reopen a 
claim for service connection for residuals of a left iliac 
crest fracture on a de novo basis.  However, the veteran's 
claim (as described in further detail below) was the subject 
to a prior and final decision, and the Board has a legal duty 
to address the "new and material evidence" requirement 
regardless of the actions of the RO.  If the Board finds that 
no new and material evidence has been submitted, it is bound 
by a statutory mandate not to consider the merits of the 
case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 
F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown,  4 
Vet. App. 239, 244 (1993).


FINDINGS OF FACT

1.  The RO has notified the veteran of the type of evidence 
needed to substantiate his claims.

2.  The veteran's claim of entitlement to service connection 
for residuals of a left iliac crest fracture was previously 
denied in multiple VA decisions, the most recent of which was 
issued in January 1994 and was not appealed by the veteran.

3.  Evidence submitted since the January 1994 rating decision 
is new but does not bear directly and substantially on the 
question of whether the veteran's current residuals of a left 
iliac crest fracture were incurred in or aggravated by 
service.

4.  There is no competent medical evidence establishing an 
etiological relationship between the veteran's muscle strain 
of the groin region and service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen a claim for service connection for residuals of a left 
iliac crest fracture.  38 U.S.C.A. §§ 5103, 5108, 7104, 7105 
(West 2002); 38 C.F.R. § 3.159 (2003); 38 C.F.R. § 3.156 
(2000).

2.  Muscle strain of the groin region was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a de novo claim and includes an enhanced duty to 
notify the claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, regardless 
of whether the claim is de novo or instead represents an 
attempt to reopen a previously denied claim.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's de novo 
claim for service connection for muscle strain of the groin 
region, and no further assistance is required in order to 
comply with VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Specifically, the RO has 
obtained records corresponding to medical treatment reported 
by the veteran.  Although the veteran has not been afforded 
an examination addressing the etiology of this disability to 
date, the Board has determined, for reasons described in 
further detail below, that such an examination is not 
"necessary" under 38 U.S.C.A. § 5103A(d).

Also, the Board is satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate both of his 
claims has been met.  The RO informed him of the need for 
such evidence in a November 2001 letter.  By this issuance, 
the RO has also notified the veteran of exactly which portion 
of that evidence (if any) was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board further notes that the United States Court of 
Appeals for Veteran Claims' (Court's) decision in Pelegrini 
v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  

In this case, the initial AOJ decision as to the claim 
concerning muscle strain of the groin region was made after 
the issuance of the aforementioned November 2001 letter, so 
that claim raises no concerns in view of Pelegrini.  However, 
as to the claim concerning residuals of a left iliac crest 
fracture, the initial AOJ decision was made prior to November 
9, 2000, the date the VCAA was enacted.  The RO subsequently 
readjudicated this claim in a December 2003 Supplemental 
Statement of the Case.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim concerning residuals of a left iliac crest fracture, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id.  ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of 38 U.S.C.A. § 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (holding that 
there is no implicit exemption for the notice requirements 
contained in 38 U.S.C.A. § 5103(a) from the general statutory 
command set forth in 38 U.S.C.A. § 7261(b)(2) that the Court 
shall "take due account of the rule of prejudicial error").

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C.A. § 511(a) are subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C.A. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  All 
that the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated, and a 
Supplemental Statement of the Case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

Therefore, without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error.

II.  Laws and regulations regarding service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Specifically, 
when aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

III.  Residuals of a left iliac crest fracture

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As the veteran's current applications were 
received by the RO prior to August 2001, this revision does 
not apply in the present case.  66 Fed. Reg. 45620-45630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.156(a)). 

In this case, the veteran's initial claim for service 
connection for residuals of a left hip injury was denied in a 
January 1986 rating decision on the basis that the veteran's 
disability had been shown, by private medical records, to 
have existed at entry into service and had not been 
aggravated by service.  The veteran appealed this decision to 
the Board, but the Board continued the denial in a December 
1985 decision.

The veteran's claim was subsequently denied in rating 
decisions issued in December 1986, March 1987, August 1988, 
and October 1993.  The veteran was notified of these 
decisions but did not submit any documentation that could be 
interpreted as a Notice of Disagreement under 38 C.F.R. 
§ 20.201.  In December 1993, the veteran submitted a November 
1993 statement from Gary N. Lesko, M.D., who opined that the 
veteran's current left hip disorder "was the result of an 
old fracture to the anterior pelvic area which was aggravated 
by an injury sustained during military service."  In a 
January 1994 rating decision, the RO found that this 
statement was not sufficient to change the prior 
determination of the veteran's claim and that new and 
material evidence had not been submitted to reopen his claim.  
The veteran was notified of this decision in the same month.  

Subsequently, in December 1994, the RO received a letter from 
the veteran in which he requested "reevaluation" of his 
left hip disorder.  The veteran did not, however, suggest in 
any way that he sought to initiate an appeal of the January 
1994 rating decision.  Under 38 C.F.R. § 20.201, a Notice of 
Disagreement must contain an expression of dissatisfaction or 
disagreement with an adjudicative determination and a desire 
to contest the result.  The December 1994 letter does not 
meet these criteria, and the Board therefore finds that the 
January 1994 rating decision is final under 38 U.S.C.A. 
§ 7105(c).  The question for the Board now is whether new and 
material evidence has been received by the RO in support of 
the veteran's claim since the issuance of that decision.

Subsequent to the January 1994 rating decision, the RO has 
received additional medical evidence, including duplicative 
service and pre-service medical records; private medical 
records, dated from November 1984 to June 2000; VA treatment 
records, dated from February 1985 to November 2002; the 
report of a May 1997 VA examination; and an addendum to that 
report, dated in January 1999.

The newly received VA and private medical records include 
several records that reflect the veteran's reported history 
of an in-service left hip injury.  Notably, an unidentified 
November 1984 treatment record reflects the veteran's 
reported history of developing left hip pain during training 
in August 1984.  Similarly, a February 1997 statement from 
Marc A. Olson, M.D., indicates that the veteran was seen 
"with the complaint of left hip pain that dates to an injury 
while in the service in August of 1984."  Nevertheless, none 
of these records contains commentary actually supporting the 
veteran's contention that his current left hip disorder 
resulted from an in-service injury.

Subsequent to the January 1994 decision, the RO received 
photocopies of statements from Dr. Lesko, dated in December 
1986 and July and November of 1993.  As indicated above, Dr. 
Lesko has offered support for the veteran's contentions.  
These statements, however, were already of record as of the 
January 1994 rating decision and are not "new."

The veteran was afforded a VA hip examination in May 1997, 
and the report of this examination contains a diagnosis of 
moderate malunion and an avulsion fracture of the left 
anterior superior iliac crest.  In January 1999, the examiner 
provided an addendum, following a claims file review.  The 
examiner commented on medical records showing a pre-service 
left ilium fracture from 1976 and opined that, as iliac 
avulsions alter the mechanics of the hip and may cause pain 
as a result of irritation of the lateral femoral cutaneous 
nerve, it was "most probable" that the veteran's in-service 
pain was primarily due to his old injury and not due to 
aggravation by service.  Accordingly, these reports provide 
no support for the veteran's contentions.

Overall, much of the medical evidence received since the 
January 1994 rating decision is "new," in the sense that 
this evidence is not merely duplicative of evidence of record 
at the time of that decision.  Nonetheless, the evidence 
which is actually "new" does not suggest a causal 
relationship between a current left iliac crest disorder and 
service and, as such, does not bear materially and 
substantially on the specific matter under consideration.

Indeed, the only new evidence of record supporting the 
veteran's claim is his own lay opinion, as suggested in 
multiple lay submissions.  The veteran, however, has not been 
shown to possess the requisite medical training or 
credentials needed to render a competent opinion as to 
medical causation.  Accordingly, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value for the purpose of reopening a previously denied claim 
for service connection.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Overall, the veteran has submitted new evidence in regard to 
his previously denied claim for service connection for 
residuals of a left iliac crest fracture.  This evidence, 
however, does not suggest a causal link between a current 
disorder and service.  Accordingly, this evidence does not 
bear directly and substantially upon the specific matter 
under consideration, namely the etiology of the veteran's 
claimed disorder.  Consequently, VA has not received new and 
material evidence to reopen the veteran's claim, and this 
appeal must be denied as to that claim.

IV.  Muscle strain of the groin region

As a preliminary matter, the Board observes that the 
veteran's initial claim for service connection for muscle 
strain of the groin region was denied in an April 1999 rating 
decision.  The RO notified the veteran of this decision in 
the same month, and he responded with a Notice of 
Disagreement in the same month.  No Statement of the Case was 
ever issued, however.  Therefore, the April 1999 rating 
decision is not final, and this claim must be considered on a 
de novo basis.  

Although the veteran was treated for left hip pain on 
multiple occasions during service, he was not seen 
specifically for muscle pain in the groin area.  Following 
service, in October 1988, the veteran was seen by Larry E. 
Siref, M.D., for a burning sensation in the end of his penis, 
and he was found to have urethritis.  In a March 1989 
statement, Dr. Siref also noted possible mild symptoms of 
prostatitis.  An October 1993 statement from Mitchell L. 
Wiatrak, M.D., reflects the veteran's complaints of pain in 
the right testicle and groin, and epididymitis was noted.  In 
a February 1997 statement, Dr. Wiatrak noted that the 
veteran's problem was "more muscular strain than an 
infection."  The veteran's groin complaints were not 
specifically addressed in his May 1997 VA examination report 
and the subsequent addendum, noted above.  A November 1998 VA 
treatment record contains an assessment of rule out right 
groin strain.  

The Board has reviewed the aforementioned medical records and 
finds that there is no medical evidence of record suggesting 
a causal relationship between a current muscle strain of the 
groin area and service.  The Board is also aware that the 
veteran has asserted that this disorder developed as 
secondary to his residuals of a left iliac crest fracture.  
However, as indicated above, service connection has not been 
established for that particular disorder, so 38 C.F.R. 
§ 3.310 is not applicable in this instance.

To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed disorder.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  In this case, however, there is no evidence 
linking the veteran's claimed disorder to service and no 
reasonable possibility that a VA examination would result in 
findings favorable to the veteran.  Accordingly, the Board 
finds that an etiology opinion is not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Indeed, the only evidence of record supporting the veteran's 
claim is his own lay opinion, as suggested in multiple lay 
submissions.  Again, however, the veteran has not been shown 
to possess the requisite medical training or credentials 
needed to render a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. at 186.

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for muscle strain of 
the groin region, and this claim must be denied.  In reaching 
this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for residuals of a left iliac 
crest fracture, and the appeal is denied as to that issue.

The claim of entitlement to service connection for muscle 
strain of the groin region is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



